Name: Commission Regulation (EEC) No 3249/83 of 16 November 1983 fixing for the 1983/84 marketing year the minimum price payable to producers, the production aid and the storage aid, together with the coefficients applicable to the minimum price and the storage aid and to the production aid for dried grapes and dried figs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 321 / 16 Official Journal of the European Communities 18 . 11 . 83 COMMISSION REGULATION (EEC) No 3249/83 of 16 November 1983 fixing for the 1983/84 marketing year the minimum price payable to producers, the production aid and the storage aid, together with the coefficients applicable to the minimum price and the storage aid and to the production aid for dried grapes and dried figs cients applicable to the minimum price, to the storage aid and to the production aid should be fixed for the purposes of determining those applicable to other qualities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum price payable to the producer, referred to in Article 4 (2) of Regulation (EEC) No 2194/81 , is hereby fixed for the 1983/84 marketing year, per 100 kilograms of dried sultanas of quality No 4, ex grower, at 133,17 ECU. 2. The production aid for sultanas falling within subheading 08.04 B of the Common Customs Tariff, referred to in Article 1 of Regulation (EEC) No 2194/81 , obtained from dried sultanas from the 1983/84 marketing year is hereby fixed, per 100 kilograms net of dried sultanas of quality No 4, at 54,44 ECU. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1088/83 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), as last amended by Regulation (EEC) No 3009/83 (4), and in particular Article 14 thereof, Whereas Article 4 (3) of Regulation (EEC) No 2194/81 lays down criteria for fixing the minimum price ; whereas Article 8 of the same Regulation lays down the criteria for fixing the amount of production aid ; whereas Article 10(1 ) and (2) of the same Regulation lays down criteria for fixing the level of storage aid ; whereas application of these criteria results in fixing the minimum price and the level of the aid in ques ­ tion at the levels hereinafter stated ; Whereas in the calculation of aid it is presupposed that the processor pays the minimum price payable to the producer ; whereas Commission Regulation (EEC) No 2236/83 (*) provides for the sale at a price fixed in advance of dried grapes, mainly from the 1983 harvest, which are held by Greek storage agencies ; whereas that price is calculated taking into consideration the economic circumstances ruling during the 1982/83 marketing year ; whereas a new sale price is fixed by Regulation (EEC) No 3248/83 (6) ; whereas the produc ­ tion aid to be granted for products bought pursuant to Regulation (EEC) No 2236/83 should be reduced by an amount equal to the difference between the two sale prices ; Whereas Article 4(2) of Regulation (EEC) No 2194/81 lays down that the minimum price is to be fixed for the pilot quality ; whereas the level of production aid and storage aid are to be calculated for the corres ­ ponding products ; whereas, accordingly, the coeffi Article 2 1 . The minimum price payable to the producer, referred to in Article 4 (2) of Regulation (EEC) No 2194/81 is hereby fixed, for the 1983/84 marketing year, per 100 kilograms of dried figs of quality C, ex grower, at 67,65 ECU. 2. The production aid for dried figs falling within subheading 08.03 B of the Common Customs Tariff, referred to in Article 1 of Regulation (EEC) No 2194/81 , obtained from dried figs from the 1983/84 marketing year is hereby fixed, per 100 kilograms net of dried figs of quality C, in all types of packaging at 23,56 ECU. (') OJ No L 73, 21 . 2. 1977, p. 1 . (2) OJ No L 118, 5 . 5 . 1983, p. 16. (3) OJ No L 214, 1 . 8 . 1981 , p . 1 . (4) OJ No L 296, 28 . 10 . 1983, p. 1 . Is) OJ No L 214, 5. 8 . 1983, p. 15. Article 3 The amount of aid referred to in Article 1 (2) shall be reduced by 15,37 ECU per 100 kilograms net for(*) See page 14 of this Official Journal . 18 . 11 . 83 Official Journal of the European Communities No L 321 /17 sultanas obtained from dried sultanas bought from storage agencies pursuant to Regulation (EEC) No 2236/83 . Article 5 The coefficients applicable to the minimum price and to the storage aid for products other than the pilot products are fixed in Annex I. The coefficients applicable to the production aid for products other than the pilot products are fixed in Annex II. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Article 4 The storage aid provided for in Article 10 ( 1 ) of Regu ­ lation (EEC) No 2194/81 is hereby fixed at the following level per 100 kilograms of product from the 1983/84 harvest for each week of storage :  0,37 ECU for sultanas of quality No 4,  0,21 ECU for dried figs of quality C. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 16 November 1983 . For the Commission Poul DALSAGER Member of the Commission No L 321 / 18 Official Journal of the European Communities 18 . 11 . 83 ANNEX I Coefficients applicable for determining the minimum price payable to the producer and the storage aid for dried grapes Quality Sultana No 1 Currant, dried in the shade, Eghion region Sultana No 2 Currant select, Eghion region Currant, dried in the shade, Corinth region Sultana No 4 Currant, select, Corinth region Currant, standard quality, Eghion region Coefficients 105,588 104,264 103,383 102,058 101,323 100,000 98,332 96,911 95,588 95,588 95,588 94,117 92,647 91,176 83,382 Sultana No 5 Currant, select, from Patras, the Ionian islands, the Prefecture of Illias, Triphilias Currant, standard quality, Corinth region Currant, select, remainder of Messenia Currant, standard quality, from Patras, the Ionian islands, the Prefecture of Illias, Triphilias Currant, standard quality, remainder of Messenia Currant, standard quality B (other origins) Coefficients applicable for determining the minimum price payable to the producer and the storage aid for dried figs Quality A (extra) Quality B Quality C Quality D 123,196 110,145 100,000 76,814 18 . 11 . 83 Official Journal of the European Communities No L 321 /19 ANNEX II Coefficients applicable for determining the aid payable to processors for dried grapes SULTANA : No 00 0 1 21 105,588 103,382 100,000 95,588 No 2 22 No 4 24 No 5 CURRANT : Vostitsa Gulf Provincials Extra choicest 114,264 111,323 Choicest 112,058 108,332 105,588 Choice 106,911 105,588 104,647 Coefficients applicable for determining the aid payable to dried fig processors Presentation Qualities All types of packging String figs and layer Round, protoben, lÃ ©rida and paste Loose 120 110 100 90 137,12 125,69 114,26 102,84 125,36 114,92 104,47 94,02 101,86 93,37 84,88 76,39 A B C D